DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1 should recite “…after a fulfillment of a frequency-change condition depending on the measurable variable, the asynchronous motor is operated…” where the additional comma will increase the clarity of the steps provided.
Claims 5 and 8 each use the word “exhibits” in line 1, which should be changed to “comprises” for clarity.
Claims 2-4, 6, 7, 9, and 10 are objected to for being dependent from an objected to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the change-over” in line 1 where it is unclear to the Examiner what change-over is being referred back to and therefore lacks proper antecedent basis. For examination purposes, “the change-over” will be treated as “a change-over”.
Claim 4 recites “the cutoff frequency” in line 2 where it is unclear to the Examiner what cutoff frequency is being referred back to and therefore lacks proper antecedent basis. For examination purposes, “the cutoff frequency” will be treated as “a cutoff frequency”.
Claim 5 recites “a screw pump” in line 1 and “the asynchronous machine” in line 6 where each of these limitations are unclear to the Examiner due to improper antecedent bases. For Examination purposes “a screw pump” will be treated as “the screw pump” and “the asynchronous machine” will be treated as “the asynchronous motor”.
Claim 6 recites “the screw profiles” in line 1 and “the mean value” in lines 2-3 where both of these limitations are unclear as to which screw profile and mean value are being referred back to. These limitations are indefinite to the Examiner. For examination purposes, “the screw profiles” will be treated as “a screw profile of each of the respective drive and revolving spindle” and “the mean value” will be treated as “a mean value”. 
Claim 7 recites “on the one hand” in line 1 and “on the other hand” in line 6 where this language is unclear to the Examiner if the Applicant is attempting to use exemplary language. The claim structure is unclear if the usage of “the one hand/other hand” is replacing another instead of “and/or” or if the clauses are both present. For Examination purposes, the claim will be treated both clauses after the “on the one hand/on the other hand” being present before the consideration of any and/or being present.
Claim 8 recites “coupled with the said drive spindle” where it is unclear as to which drive spindle this is referring back to due to the drive spindle being introduced as “at least one drive spindle”. For examination purposes “coupled with the said drive spindle” will be treated as “coupled with the said at least one drive spindle”. 
Claim 9 recites “the screw profiles” in lines 8-9 and “the mean value” in line 10 where both of these limitations are unclear as to which screw profile and mean value are being referred back to. These limitations are indefinite to the Examiner. For examination purposes, “the screw profiles” will be treated as “a screw profile of each of the respective drive and revolving spindle” and “the mean value” will be treated as “a mean value”.
Claim 10 recites “on the one hand” in line 1 and “on the other hand” in line 5 where this language is unclear to the Examiner if the Applicant is attempting to use exemplary language. The claim structure is unclear if the usage of “the one hand/other hand” is replacing another instead of “and/or” or if the clauses are both present. For Examination purposes, the claim will be treated both clauses after the “on the one hand/on the other hand” being present before the consideration of any and/or being present. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0056720 (Jackle hereinafter) in view of US 2012/0251335 (Hurst hereinafter).
Regarding claim 1, Jackle teaches a pump system that discloses a screw pump (Pump disclosed in the Abstract and ¶ 83); wherein at least one drive spindle of the screw pump is driven by an asynchronous motor (¶ 82-83), wherein the asynchronous motor is operated at a first nominal frequency, a gas/liquid mixture being conveyed as fluid (Inherent of any arbitrary speed). 
Jackle is silent with respect to a measurable variable depending on a liquid content of the fluid is registered, and after a fulfillment of a frequency-change condition depending on the measurable variable the asynchronous motor is operated at a second nominal frequency, reduced in comparison with the first nominal frequency.
However, Hurst teaches a method and device for measuring a multiphase of a pumped fluid (Abstract) that discloses a measurable variable depending on a liquid content of the fluid is registered (¶ 55-56 with ¶ 62) and control the pump based on the sensed data (¶ 62). The resultant combination would be such that after a fulfillment of a frequency-change condition depending on the measurable variable the asynchronous motor is operated at a second nominal frequency, reduced in comparison with the first nominal frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Jackle with the multiphase sensor of Hurst to further monitor the pump and pumped fluid to therefore optimally operate the pump system. 
Regarding claim 2, Jackle’s modified teachings are described above in claim 1 where the combination of Jackle and Hurst would further disclose that the measurable variable relates to a torque applied by the asynchronous machine, or to a current intensity of an alternating current supplied to the asynchronous machine, or to a rotational speed of the asynchronous machine (Jackle ¶ 63, 68, 108).
Regarding claim 3, Jackle’s modified teachings are described above in claim  where the combination of Jackle and Hurst would further disclose that the change-over from the first nominal frequency to the second nominal frequency takes place continuously or in several stages over a time-interval after fulfillment of the frequency-change condition, and/or in that the change-over from the first to the second nominal frequency is undertaken by a control loop which regulates the measurable variable to a predetermined value. (Per the controller of Jackle and the broadest reasonable interpretation of a controller, the change of operating parameters will be done by the control loop of sensing parameters). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0056720 (Jackle) in view of US 2012/0251335 (Hurst) and further in view of US 2010/0047080 (Bruce hereinafter).
Regarding claim 4, Jackle’s modified teachings are described above in claim 1 but are silent with respect that the first nominal frequency is greater by at least 10 % or by at least 20 % than the cutoff frequency of the asynchronous machine, at which for given maximum operating voltage the field-weakening range begins, and/or in that the first nominal frequency is greater by at most 30 % or by at most 40 % than the cutoff frequency, and/or in that the second nominal frequency is greater than or equal to the cutoff frequency.
However, Bruce teaches a pumping system that discloses a first nominal frequency is greater by at least 10 % than the cutoff frequency of the asynchronous machine, at which for given maximum operating voltage the field-weakening range begins (¶ 42 discloses the use of an operating speed that is considered an overload condition is which is when a field-weakening range begins). Furthermore, the discovering of the optimum or workable range of a parameter is scene as a result effective variable to garner the pump parameter required while still maintaining sufficient torque. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation speed of Jackle and Hurst with the teachings of Bruce to drive the pump at a higher speed while still maintaining a required torque. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0056720 (Jackle) as evidenced by US 2511878 (Rathman hereinafter) and further in view of US 2012/0251335 (Hurst).
Regarding claim 8, Jackle teaches a pump system that discloses a screw pump (Pump disclosed in the Abstract and ¶ 83) and a housing (Inherent of the screw pump of Jackle to have a house, and the housing 10 of Rathman Figure 1), in which at least one drive spindle and at least one revolving spindle (Screw pump with spindles of Jackle per the evidence of Rathman with the drive spindle 20 and revolving spindle 22), rotationally coupled with said drive spindle, of the screw pump are received (Figure 2 of Rathman), an asynchronous motor for driving the drive spindle (¶ 82-83 of Jackle), and a control device for supplying current to the asynchronous motor, wherein the control device has been set up to carry out the method according to Claim 1 (Please refer to claim 1 above for the full rejection of the control device between Jackle and Hurst).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0056720 (Jackle) as evidenced by US 2511878 (Rathman hereinafter) and further in view of US 2012/0251335 (Hurst) and further in view of US 2511878 (Rathman).
Regarding claim 9, Jackle’s modified teachings are described above in claim 8 where the combination of Jackle (with evidence of Rathman) and Hurst would further disclose that the housing forms at least one fluid inlet and one fluid outlet (inherent of a screw pump to have an inlet and an outlet), wherein the drive spindle and the revolving spindle in each rotational position of the drive spindle jointly delimit with the housing several pump chambers (Inherent of the screw pump of Jackle as seen in the evidentiary reference of Rathman), wherein the asynchronous machine has been set up to rotate the drive spindle in a drive direction (Jackle ¶ 82-83), as a result of which a respective one of the pump chambers, initially open to the respective fluid inlet, is sealed, the resulting sealed pump chamber is moved axially toward the fluid outlet and is opened there toward the fluid outlet when an opening rotation angle is attained (Inherent operation of a screw pump). 
Jackle’s modified teachings are silent with respect to wherein the screw profiles of the respective drive spindle and revolving spindle have been chosen in such a manner that the mean value of the number of pump chambers per drive spindle and revolving spindle, which have been sealed both in relation to the fluid inlet and in relation to the fluid outlet, over a rotation angle of the drive spindle of 360° is at most 1.5.
However, Rathman teaches a screw pump that discloses a screw profiles of the respective drive spindle and revolving spindle have been chosen in such a manner that the mean value of the number of pump chambers per drive spindle and revolving spindle, which have been sealed both in relation to the fluid inlet and in relation to the fluid outlet, over a rotation angle of the drive spindle of 360° is at most 1.5 (Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of sealed pumping chambers of Jackle’s screw pump with the teachings of Rathman since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 10, Jackle’s modified teachings are described above in claim 9 but are silent with respect to on the one hand, the inside diameter of the screw profile of the drive spindle or of at least one of the drive spindles and/or of the revolving spindle or of at least one of the revolving spindles is less than 0.7 times the outside diameter of the respective screw profile (Rathman shows this ratio in Figure 2), and/or in that, on the other hand, the mean circumferential gap between the outer edge of the screw profile of the drive spindle or of at least one of the drive spindles and/or of the revolving spindle or of at least one of the revolving spindles and the housing is less than 0.002 times the outside diameter of the respective screw profile (Evident from Figures 1 and 2 of Rathman, furthermore the discovering of the optimum or workable range of a parameter is seen as a result effective variable to garner the pump operation while minimizing fluid leakage). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 recites “wherein a screw pump is used which exhibits a housing which forms at least one fluid inlet and one fluid outlet and in which the at least one drive spindle and at least one revolving spindle, rotationally coupled with said drive spindle, of the screw pump are received, which in each rotational position of the drive spindle jointly delimit with the housing several pump chambers, wherein the drive spindle is rotated in a drive direction by the asynchronous machine, as a result of which a respective one of the pump chambers, initially open to the respective fluid inlet, is sealed, the resulting sealed pump chamber is moved axially toward the fluid outlet and is opened there toward the fluid outlet when an opening rotation angle is attained, wherein the drive spindle is driven, at least prior to fulfillment of the frequency-change condition, in such a manner that in the case of a liquid content lying below a limiting value for given pump geometry of the screw pump the pressure in the respective pump chamber prior to and/or upon the opening rotation angle being attained has been increased in comparison with the suction pressure of the screw pump that obtains in the region of the respective fluid inlet by at most 20 % or by at most 10 % of a differential pressure between the suction pressure and the pressure in the region of the fluid outlet” which would require excessive modifications to the already modified combination present in claim 1. Dependent claims 6 and 7 are objected to for being allowable over the prior art due to their dependency from claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746